Notice of Allowability
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Eric Moore, Reg. No. 75,042 on August 3, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. 	(Currently Amended) A method for alleviating flow congestion at forwarding elements, comprising: 
receiving traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch; 
based on the received traffic related data, determining congestion at a first forwarding element of the plurality of forwarding elements caused by one or more flows passing through the first forwarding element at a first rate; 
calculating a second rate for the one or more flows such that when the one or more flows pass through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated, wherein: 
the second rate is calculated based on a burst size of the one or more flows; and 
the burst size is determined by monitoring occupancy of a queue 
rate limiting the one or more flows by passing the one or more flows through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element.

2. 	(Previously Presented) The method of claim 1, wherein the one or more flows comprise a first flow of a plurality of flows, and further comprising migrating a second flow of the plurality of flows to a second forwarding element of the plurality of forwarding elements before rate limiting the first flow of the plurality of flows.

3. 	(Original) The method of claim 2, wherein the second flow is migrated before rate limiting the first flow based on the second flow having a smaller burst size than the first flow.

4. 	(Previously Presented) The method of claim 2, wherein the traffic related data comprises a peak buffer utilization report received for the first and second forwarding elements, wherein migrating the second flow comprises, before migrating the second flow to the second forwarding element: 
determining that a peak buffer requirement of the one or more flows is less than an unoccupied buffer of the second forwarding element; and 
determining that an average flow rate of the one or more flows is under an available link capacity of the second forwarding element, 
wherein the unoccupied buffer of the second forwarding element and the available link capacity of the second forwarding element are part of the peak buffer utilization report.

5. 	(Previously Presented) The method of claim 1, wherein the traffic related data comprises an average link utilization of the first forwarding element, wherein determining the congestion at the first forwarding element comprises determining that the average link utilization of the first forwarding element is lower than a threshold, which indicates that the one or more flows comprise one or more bursty flows.

6. 	(Previously Presented) The method of claim 1, wherein determining the burst size comprises passing the one or more flows through the flow rate manager.

7. 	(Previously Presented) The method of claim 1, wherein the one or more flows comprise a plurality of flows, wherein rate limiting the one or more flows comprises: 
calculating a cumulative rate for the plurality of flows; and 
determining an individual rate to be applied for rate limiting each of the plurality of flows, such that a sum of the individual rates is equal to the cumulative rate, wherein a first individual rate calculated for a first flow of the plurality of flows is different than a second individual rate calculated for a second flow of the plurality of flows.

8. 	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for alleviating flow congestion at forwarding elements, the method comprising: 
receiving traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch; 
based on the received traffic related data, determining congestion at a first forwarding element of the plurality of forwarding elements caused by one or more flows passing through the first forwarding element at a first rate; 
calculating a second rate for the one or more flows such that when the one or more flows pass through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated, wherein: 
the second rate is calculated based on a burst size of the one or more flows; and 
the burst size is determined by monitoring occupancy of a queue 
rate limiting the one or more flows by passing the one or more flows through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element.

9. 	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the one or more flows comprise a first flow of a plurality of flows, the method further comprising migrating a second flow of the plurality of flows to a second forwarding element of the plurality of forwarding elements before rate limiting the first flow of the plurality of flows.

10. 	(Original) The non-transitory computer-readable medium of claim 9, wherein the second flow is migrated before rate limiting the first flow based on the second flow having a smaller burst size than the first flow.

11. 	(Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the traffic related data comprises a peak buffer utilization report received for the first and second forwarding elements, wherein migrating the second flow comprises, before migrating the second flow to the second forwarding element: 
determining that a peak buffer requirement of the one or more flows is less than an unoccupied buffer of the second forwarding element; and 
determining that an average flow rate of the one or more flows is under an available link capacity of the second forwarding element, 
wherein the unoccupied buffer of the second forwarding element and the available link capacity of the second forwarding element are part of the peak buffer utilization report.

12. 	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the traffic related data comprises an average link utilization of the first forwarding element, wherein determining the congestion at the first forwarding element comprises determining that the average link utilization of the first forwarding element is lower than a threshold, which indicates that the one or more flows comprise one or more bursty flows.

13. 	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein determining the burst size comprises passing the one or more flows through the flow rate manager.

14. 	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the one or more flows comprise a plurality of flows, wherein rate limiting the one or more flows comprises: 
calculating a cumulative rate for the plurality of flows; and 
determining an individual rate to be applied for rate limiting each of the plurality of flows, such that a sum of the individual rates is equal to the cumulative rate, wherein a first individual rate calculated for a first flow of the plurality of flows is different than a second individual rate calculated for a second flow of the plurality of flows.

15. 	(Currently Amended) A computer system, comprising: 
a memory; and 
a processor coupled to the memory, the processor being configured to: 
receive traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch; 
based on the received traffic related data, determining congestion at a first forwarding element of the plurality of forwarding elements caused by one or more flows passing through the first forwarding element at a first rate; 
calculate a second rate for the one or more flows such that when the one or more flows pass through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated, wherein: 
the second rate is calculated based on a burst size of the one or more flows; and 
the burst size is determined by monitoring occupancy of a queue 
rate limit the one or more flows by passing the one or more flows through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element.

16. 	(Previously Presented) The computer system of claim 15, wherein the one or more flows comprise a first flow of a plurality of flows, wherein the processor is further configured to migrate a second flow of the plurality of flows to a second forwarding element of the plurality of forwarding elements before rate limiting the first flow of the plurality of flows.

17. 	(Previously Presented) The computer system of claim 16, wherein the traffic related data comprises a peak buffer utilization report received for the first and second forwarding elements, wherein the processor is further configured to, before migrating the second flow to the second forwarding element: 
determine that a peak buffer requirement of the one or more flows is less than an unoccupied buffer of the second forwarding element; and 
determine that an average flow rate of the one or more flows is under an available link capacity of the second forwarding element, 
wherein the unoccupied buffer of the second forwarding element and the available link capacity of the second forwarding element are part of the peak buffer utilization report.

18. 	(Previously Presented) The computer system of claim 15, wherein the traffic related data comprises an average link utilization of the first forwarding element, wherein determining the congestion at the first forwarding element comprises determining that the average link utilization of the first forwarding element is lower than a threshold, which indicates that the one or more flows comprise one or more bursty flows.

19. 	(Previously Presented) The computer system of claim 15, wherein determining the burst size comprises passing the one or more flows through the flow rate manager.

20. 	(Previously Presented) The computer system of claim 15, wherein the one or more flows comprise a plurality of flows, wherein rate limiting the one or more flows comprises: 
calculating a cumulative rate for the plurality of flows; and 
determining an individual rate to be applied for rate limiting each of the plurality of flows, such that a sum of the individual rates is equal to the cumulative rate, wherein a first individual rate calculated for a first flow of the plurality of flows is different than a second individual rate calculated for a second flow of the plurality of flows.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445